Opinion issued November 10, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00929-CV




IN RE DIONNE MALAIKA MUKURO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Dionne Malaika Mukuro, seeks relief
compelling the trial court to vacate its order granting Henry Engel the exclusive right
to designate the primary residence of their child.            
We deny the petition for writ of mandamus.      
 
Per Curiam 
 
Panel consists of Justices Jennings, Higley, and Sharp.

Justice Sharp, dissenting without opinion.